              Case 1:19-cv-03377-LAP Document 92 Filed 11/20/19 Page 1 of 1


   COOPER & KIRK, PLLC                    TODD & WELD LLP               AIDALA, BERTUNA & KAMINS, PC
1523 New Hampshire Ave, N.W.          One Federal Street, 27th Floor       546 Fifth Avenue, 6th Floor
    Washington, DC 20036                   Boston, MA 02110                  New York, NY 10036
       (202) 220-9600                       (617) 720-2626                       (212) 486-0011

                                           November 20, 2019
VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:    Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Electronic Device Request

Dear Judge Preska:

        In accordance with the Court’s Individual Rules of Practice, the parties jointly submit this letter
respectfully requesting a General Purpose Computing Device Order authorizing their undersigned
attorneys to bring personal electronic devices to the December 2, 2019, conference in the above-
captioned case. A proposed order is enclosed with this letter.

                                                     Respectfully,

 COOPER & KIRK, PLLC                                  TODD & WELD, LLP
 s/Haley N. Proctor                                   s/Howard M. Cooper
 Charles J. Cooper*                                   Howard M. Cooper*
 Michael W. Kirk*                                     Christian G. Kiely*
 Nicole J. Reaves*                                            *Admitted Pro Hac Vice
 Haley N. Proctor*                                    One Federal Street, 27th Floor
        *Admitted Pro Hac Vice                        Boston, MA 02110
 1523 New Hampshire Avenue, NW                        (617) 720-2626
 Washington, DC 20036                                 hcooper@toddweld.com
 (202) 220-9600                                       ckiely@toddweld.com
 ccooper@cooperkirk.com
                                                      AIDALA, BERTUNA & KAMINS, P.C.
                                                      s/Arthur L. Aidala
                                                      Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                                      Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                                      546 Fifth Avenue, 6th Floor
                                                      New York, New York 10036
                                                      (212) 486-0011
                                                      iansari@aidalalaw.com
                                                      aidalaesq@aidalalaw.com
                                                      Signatures included with consent
encl. (1)
